Citation Nr: 1018229	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to March 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2010, a Videoconference 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the Veteran's claims file.  

The matter of service connection for a back disability on de 
novo review is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


FINDINGS OF FACT

1.  An unappealed November 2005 rating decision declined to 
reopen the claim of service connection for a back disability; 
a 1972 Board decision had denied such claim essentially based 
on findings that such disability preexisted service and was 
not shown to have increased in severity during service beyond 
natural progression.  

2.  Evidence received since the November 2005 rating decision 
tends to show that the Veteran's current back disability may 
be related to his complaints in service, relates to the 
unestablished fact necessary to substantiate the claim of 
service connection for a back disability, and raises a 
reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a back disability may 
be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision 
grants in full the portion of the claim being addressed, 
there is no reason to belabor the impact of the VCAA on this 
matter.  

B.	Legal Criteria, Factual Background, and Analysis

Historically, a May 1972 Board decision upheld a February 
1970 rating decision denying the Veteran's claim of 
entitlement to service connection for a back disability, 
essentially because the evidence did not show that there was 
an increase in the severity of his preexisting back 
disability during service that was beyond the natural 
progression of the disability.  That decision is final.  
38 U.S.C.A. § 7104.  An unappealed November 2005 rating 
decision continued the denial, and is the most recent final 
decision in the matter of service connection for a back 
disability.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined in 38 C.F.R. 
§ 3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Relevant evidence of record at the time of the November 2005 
rating decision included the Veteran's service treatment 
records (STRs) showing that in August 1968 he complained of a 
backache/recurrent back pain.  In addition, his STRs document 
several instances of complaints for low back pain.  In 
February 1969, it was determined he was qualified for 
erroneous induction discharge.  His DD 214 states he was 
released from military control by reason of "void 
induction."  On January 1970 VA examination, the Veteran 
reported that he fell from a horse prior to induction.  In a 
September 1971 private treatment record from Dr. M. P., it 
was noted the Veteran injured his back in July 1968 and 
August 1968 carrying another soldier; lumbosacral discogenic 
syndrome was diagnosed.  

As the May 1972 Board decision denied service connection for 
a back disability (and the November 2005 rating decision 
continued the denial) in part on the basis that there was no 
evidence of an increase in the severity of the Veteran's 
preexisting back disability during service beyond the natural 
progression of the disability, for evidence to be new and 
material in this matter, it must tend to relate to this 
matter.  Evidence received since the November 2005 rating 
decision includes an April 2007 private treatment record from 
Dr. J. D. who opined, "With reasonable medical probability 
it would not be inconsistent in that the patient's previous 
injuries in 1968 and 1969 are a contributing factor to some 
degree to his present symptomatology in his back."  This 
evidence pertains to the unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability (as it relates to whether the Veteran's complaints 
in service reflect an increase in the severity of his 
preexisting back disability), and taken at face value (as 
required for purposes of reopening) it raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
additional evidence received since the November 2005 rating 
decision is both new and material, and warrants reopening of 
the claim.  
ORDER

The appeal to reopen a claim of service connection for a back 
disability is granted.  


REMAND

On de novo review, the Board found that there may be 
pertinent evidence that remains outstanding.  Specifically, 
at the March 2010 Videoconference hearing, the Veteran 
reported that since May 2008 he has received Social Security 
Administration (SSA) disability benefits for his back 
disability.  VA has a duty to assist the Veteran in obtaining 
records from other federal government agencies where it has 
"actual notice" that these records exist.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  SSA records are 
considered to be constructively of records, may be pertinent 
to the Veteran's claim, and must be obtained, if available.  

In addition, at the March 2010 Videoconference hearing, the 
Veteran reported that Dr. M. P. (who provided his initial 
postservice treatment for back disability) diagnosed 5 
ruptured discs in his back from service.  He indicated that 
Dr. J. D. confirmed that diagnosis.  [An April 2007 private 
treatment record from Dr. J. D. notes the Veteran was under 
the care of Dr. A., (whose records are not associated with 
the claims file).]  In addition, the Veteran testified that 
most recently Dr. J. L. R. has been treating him for his back 
disability.  Records of such evaluations and/or treatment may 
include pertinent evidence (such as more contemporaneous 
history of the back disability, and perhaps comment regarding 
the etiology of the disability) and should be secured.  

The Veteran is advised that when evidence requested in 
conjunction with a claim for VA benefits is not received 
within a year of the request, the claim is to be considered 
abandoned.  38 C.F.R. § 3.158(a).  

[As the Veteran has testified (at the March 2010 hearing) 
that treatment records from Dr. M. P. are unavailable (due to 
his death) development for such records is not necessary.  
Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify the providers of all treatment 
and/or evaluation he has received for his 
back disability since his discharge from 
service, and any releases needed to secure 
records of any private evaluation and/or 
treatment.  The RO should obtain for the 
record copies of the complete records of 
all such evaluation and treatment and 
evaluation from the identified sources.  
Of particular interest are 
records/releases for complete treatment 
records of Dr. J. L. R., Dr. J. D, and Dr. 
A.  If any records sought by the RO from 
providers identified by the Veteran are 
not received, he should be so 
advised/reminded that ultimately it is his 
responsibility to ensure that such records 
are received.  

2.  The RO should also secure from SSA 
copies of any decision regarding a claim 
by the Veteran for SSA disability benefits 
and copies of the records (particularly 
medical records) upon which such claim was 
decided.  If such records are unavailable 
because they have been lost or destroyed, 
it should be so noted in the claims file.  

3.  The RO should review any additional 
records received and arrange for any 
further development suggested by the 
records received (e.g., another 
examination for a nexus opinion if 
indicated).  Then the RO should 
readjudicate the Veteran's claim de novo.  
If service connection for a back 
disability remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


